Per Curiam.
This. appeal presents for review a judgment obtained by the plaintiff against the defendant in the Essex County Court of Common Pleas. It is unnecessary to advert to the facts.
*79The appellant, in his brief, as his first ground for reversal, urges that the court erred in his charge to the jury.
The record discloses that at the end of the court’s charge appellant’s counsel objected to the charge but assigned no reason whatever for his exception. The court is entitled to be apprised of the reason for the objection to the charge in order that if it be well founded he may correct the mistake. This was not done on behalf of the defendant below and this ground of appeal is not available to the appellant here. Cf. Oliver v. Phelps, 20 N. J. L. 180; affirmed, 21 Id. 597; Potts v. Clarke, 20 Id. 538; Belperche v. Erie Railroad, 111 Id. 81; 166 Atl. Rep. 463.
The second reason assigned for reversal urges that the court erred in failing to charge the first and fourth requests to charge submitted to the trial court by the defendant.
The court, it is true, did not adopt the language of the requests to charge as submitted but did cover the legal propositions involved therein and, under our cases, this is adequate since the requests had already been charged in substance and effect. Daggett v. North Jersey Street Railway Co., 75 N. J. L. 630; 68 Atl. Rep. 179; Nichols v. Grunstein, 105 N. J. L. 363; 144 Atl. Rep. 593.
The judgment will be affirmed, with costs.